NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LIDIA CALMO-MENDOZA and V.C.-C.,                No.    17-71818

                Petitioners,                    Agency No. A202-157-792 and
                                                A202-157-793
 v.

WILLIAM P. BARR, Attorney General,              MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 8, 2019**
                                 Seattle, Washington

Before: WATFORD, MILLER, Circuit Judges, and BENITEZ, *** District Judge.

      Lidia Calmo-Mendoza and V.C.-C., natives and citizens of Guatemala,

petition for review of an order of the Board of Immigration Appeals (BIA)

upholding the conclusions of the immigration judge (IJ) that neither race nor


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Roger T. Benitez, United States District Judge for the
Southern District of California, sitting by designation.
membership in a particular social group were the reasons for past persecution, thus

disqualifying petitioners for asylum and withholding of removal. They also

petition for review of the BIA’s decision upholding the IJ’s conclusion that

petitioners are not entitled to relief under the Convention Against Torture. We

have jurisdiction under 8 U.S.C. §1252(a)(1), and we deny the petitions.

       The BIA decision was supported by substantial evidence. We uphold the

BIA’s decision unless “any reasonable adjudicator would be compelled to

conclude to the contrary” based on evidence in the record. 8 U.S.C.

' 1252(b)(4)(B); INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992); Bringas-

Rodriguez v. Sessions, 850 F.3d 1051, 1059 (9th Cir. 2017) (en banc).

      To establish asylum eligibility, an applicant must show that she is unable or

unwilling to return to her country of nationality because of persecution or a

well-founded fear of persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion. 8 U.S.C.

' 1101(a)(42)(A); see also 8 U.S.C. ' 1158(b)(1)(A). For Calmo-Mendoza,

evidence that past persecution was on account of her indigenous race or

membership in her particular social group was equivocal at best. The BIA noted

that her persecutors were of her same race or made no mention of her race. The

BIA also noted that her persecutors were motivated by romantic interest in one

case and a criminal intent to extort money in the second case, neither of which is a


                                          2                                     17-71818
protected basis for asylum. Because evidence of a persecutor’s motive is critical,

“to obtain judicial reversal of the Board’s determination, [s]he must show that the

evidence [s]he presented was so compelling that no reasonable factfinder could fail

to find the requisite fear of persecution.” Pedro-Mateo v. INS, 224 F.3d 1147,

1151 (9th Cir. 2000) (quoting Elias-Zacarias, 502 U.S. at 483-84). A reasonable

factfinder would not be compelled to find either that Calmo-Mendoza’s race or

particular social group was “one central reason” for the persecution (the nexus

standard for asylum) or that it was “a reason” for the persecution (the nexus

standard for withholding-of-removal). Barajas-Romero v. Lynch, 846 F.3d 351,

358, 360 (9th Cir. 2017).

      In denying the Convention Against Torture claim, the BIA noted Calmo-

Mendoza did not report her persecution to the local police. The BIA also properly

considered her reasons for non-reporting along with the 2015 Department of State

Country Report. The BIA found that she had not demonstrated that the police

would acquiesce or be willfully blind to harm inflicted on her by the private

individuals whom she fears. The BIA concluded that Calmo-Mendoza did not fill

the evidentiary gap with significant contrary proof. While reasonable adjudicators

might come to different conclusions, the record does not compel a contrary result.

The evidence presented does not compel the conclusion that Calmo-Mendoza is

more likely than not to be tortured by or with the acquiescence of Guatemalan


                                         3                                      17-71818
officials. See 8 C.F.R. § 208.18(a)(1); Zheng v. Ashcroft, 332 F.3d 1186, 1194 (9th

Cir. 2003).

      PETITION DENIED.




                                        4                                   17-71818